           Case 2:20-cv-02404-PBT Document 9 Filed 07/17/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREEM RICE                                :
                                           :
                    Plaintiff              :
                                           :     CIVIL ACTION 20-02404
      v.                                   :
                                           :
A.T. CHADWICK, INC                         :
                                           :
And                                        :
                                           :
A.T. CHADWICK, LLC                         :
                                           :
And                                        :
                                           :
L.F DRISCOLL CO., INC.                     :
                                           :
And                                        :
                                           :
JIMMY KRATZ d/b/a                          :
L.F. DRISCOLL, CO., LLC.                   :
                                           :
And                                        :
                                           :
RICHARD LIPINSKI d/b/a                     :
L.F. DRISCOLL, CO., LLC                    :
                                           :
And                                        :
                                           :
FRAN SPAUSE                                :
d/b/a L.F. DRISCOLL, CO., LLC              :
                                           :
And                                        :
                                           :
THOMAS WALLS                               :
d/b/a A.T CHADWICK COMPANY, INC            :
also d/b/a A.T. CHADWICK, LLC              :
                                           :
And                                        :
                                           :
VINCENT FITZGERALD                         :
d/b/a L.F. DRISCOLL, CO., LLC              :
                                           :
                                           :
          Case 2:20-cv-02404-PBT Document 9 Filed 07/17/20 Page 2 of 4




SERVICE MASTER ASSURED CLEANING                      :
SERVICES                                             :
                                                     :
                      Defendants                     :


 MOTION TO DISMISS OF DEFENDANTS A.T. CHADWICK COMPANY, INC., A.T.
CHADWICK, LLC AND THOMAS WALLS MOTION TO DISMISS FOR FAILURE TO
                          STATE A CLAIM
        Defendants A.T Chadwick Company, Inc., A.T. Chadwick, LLC and Thomas Walls,

(hereinafter “Moving Defendants”), by and through their undersigned counsel, hereby files this

motion to dismiss for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6). In support of this motion, Moving Defendants incorporate the attached memorandum of

law. Moving Defendants respectfully request that the court dismissed the claims asserted against

them.

                                      WILLIAM J. FERREN & ASSOCIATES

                              BY:     /s/Joseph G. McHale, Attorney at Law
                                      Attorney for Defendants, Defendants, A.T. Chadwick, Inc.,
                                      A. T. Chadwick, LLC and Thomas Walls, d/b/a A.T.
                                      Chadwick, Company, Inc., also, d/b/a A.T. Chadwick,
                                      LLC.
                                      Post Office Box 2903
                                      Hartford, CT 06104-2903
                                      267-675-3021
                                      jmchale@travelers.com

Date: 7/17/2020
           Case 2:20-cv-02404-PBT Document 9 Filed 07/17/20 Page 3 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREEM RICE                                :
                                           :
                    Plaintiff              :
                                           :     CIVIL ACTION 20-02404
      v.                                   :
                                           :
A.T. CHADWICK, INC                         :
                                           :
And                                        :
                                           :
A.T. CHADWICK, LLC                         :
                                           :
And                                        :
                                           :
L.F DRISCOLL CO., INC.                     :
                                           :
And                                        :
                                           :
JIMMY KRATZ d/b/a                          :
L.F. DRISCOLL, CO., LLC.                   :
                                           :
And                                        :
                                           :
RICHARD LIPINSKI d/b/a                     :
L.F. DRISCOLL, CO., LLC                    :
                                           :
And                                        :
                                           :
FRAN SPAUSE                                :
d/b/a L.F. DRISCOLL, CO., LLC              :
                                           :
And                                        :
                                           :
THOMAS WALLS                               :
d/b/a A.T CHADWICK COMPANY, INC            :
also d/b/a A.T. CHADWICK, LLC              :
                                           :
And                                        :
                                           :
VINCENT FITZGERALD                         :
d/b/a L.F. DRISCOLL, CO., LLC              :
                                           :
                                           :
          Case 2:20-cv-02404-PBT Document 9 Filed 07/17/20 Page 4 of 4




SERVICE MASTER ASSURED CLEANING                      :
SERVICES                                             :
                                                     :
                      Defendants                     :

                                CERTIFICATE OF SERVICE

       I, Joseph G. McHale, Attorney at Law do hereby certify that the Motion to Dismiss and

Memorandum of Law and supporting documents per Fed. R. Civ. P. 12(b)(6) on behalf of

Defendants, T. Chadwick, Inc., A. T. Chadwick, LLC and Thomas Walls, d/b/a A.T. Chadwick,

Company, Inc., also, d/b/a A.T. Chadwick, LLC. was filed electronically with the Court and

copies were sent to all counsel/parties via the Court’s e-filing system on July 17, 2020.

                                      WILLIAM J. FERREN & ASSOCIATES

                              BY:     /s/Joseph G. McHale, Attorney at Law
                                      Attorney for Defendants, Defendants, A.T. Chadwick, Inc.,
                                      A. T. Chadwick, LLC and Thomas Walls, d/b/a A.T.
                                      Chadwick, Company, Inc., also, d/b/a A.T. Chadwick,
                                      LLC.
                                      Post Office Box 2903
                                      Hartford, CT 06104-2903
                                      267-675-3021
                                      jmchale@travelers.com
